            Case 6:18-cv-00344-ADA Document 1 Filed 11/20/18 Page 1 of 23



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 LONE STAR DRY GOODS CO.,                     §
     Plaintiff,                               §
                                                   Case No. 6:18-cv-344____________
                                              §
 v.                                           §    COMPLAINT FOR DAMAGES AND
                                              §
 BRAZOS RIVER DRY GOODS                       §    INJUNCTIVE RELIEF
 COMPANY, LLC; and COLEBURN                   §
                                                   Jury Trial Demanded
 TODD DAVIS,                                  §
     Defendants.                              §

                     PLAINTIFF’S ORIGINAL COMPLAINT AND
                         APPLICATION FOR INJUNCTION

       Plaintiff Lone Star Dry Goods Co. files this original complaint and application for

injunction against Defendant Brazos River Dry Goods Company, LLC. In support,

Plaintiff shows as follows:

                                         PARTIES

       1.       Plaintiff Lone Star Dry Goods Co. is a Texas corporation with its principal

place of business at 173 Walnut Street, Abilene, Texas 79601.

       2.       Defendant Brazos River Dry Goods Company, LLC is a member-managed,

Texas limited liability company whose sole member, Coleburn Todd Davis, is a Texas

resident. Brazos River Dry Goods Company, LLC may be served through its registered

agent, Coleburn Todd Davis, at 2410 Austin Ave., Waco, TX 76701 (registered address),

15009 Badger Ranch, Woodway, Texas 76712 (on information and belief, Davis’

residential address), or wherever Davis may be found.

       3.       Defendant Coleburn Todd Davis is a Texas resident who may be served with

process at 2410 Austin Ave., Waco, TX 76701 (Brazos River Dry Goods’ registered
            Case 6:18-cv-00344-ADA Document 1 Filed 11/20/18 Page 2 of 23



address), 15009 Badger Ranch, Woodway, Texas 76712 (on information and belief, Davis’

residential address), or wherever Davis may be found.

                              JURISDICTION AND VENUE

       4.       The claims for federal trademark and trade dress infringement, unfair

competition and false designation of origin, and trade dress dilution in paragraphs 23

through 45 below (the “federal claims”), arise under the Trademark Act of 1946 (as

amended), namely, 15 U.S.C. §§ 1051 et seq. Accordingly, this Court has subject matter

and original jurisdiction over the federal claims pursuant to 15 U.S.C. § 1121 and 28 U.S.C.

§§ 1331 and 1338(a).

       5.       The state law claim for trade dress dilution asserted in paragraphs 46 through

51 below arises under Section 16.103 of the the Texas Business and Commerce Code, and

is so related to the federal claims that they form part of the same case or controversy.

Therefore, this Court has subject matter jurisdiction over the state law trade dress dilution

claim pursuant to 28 U.S.C. § 1367(a).

       6.       The claims for state common law trademark infringement, trade dress

infringement, misappropriation, unjust enrichment, false designation of origin, and unfair

competition in paragraphs 52 through 89 below (the “Texas common law claims”), arise

under the common law of the State of Texas, and are so related to the federal claims that

they form part of the same case or controversy. Therefore, this Court has subject matter

jurisdiction over the Texas common law claims pursuant to 28 U.S.C. §§ 1338(b) and

1367(a).




                                              -2-
            Case 6:18-cv-00344-ADA Document 1 Filed 11/20/18 Page 3 of 23



       7.       This Court has general personal jurisdiction over Brazos River Dry Goods

Company, LLC because it is “at home” in Texas. This Court has general personal

jurisdiction over Coleburn Todd Davis because he resides in Texas. This Court has also

specific personal jurisdiction over Defendants because they have purposefully availed

themselves of the privilege of conducting activities in Texas, and Defendants’ liability

arises from or relates to their activities in Texas.

       8.       Venue is proper in this judicial district because Brazos River Dry Goods has

its principal place of business in this judicial district. 28 U.S.C. §§ 1391(b)(1), (c)(2).

Alternatively, venue is proper in this judicial district because Coleburn Todd Davis resides

in this judicial district. 28 U.S.C. §§ 1391(b)(1), (c)(1). Alternatively, venue is proper in

this judicial district because it is a judicial district in which a substantial part of the events

or omissions giving rise to Plaintiff’s claims occurred. 28 U.S.C. §§ 1391(b)(2).

                                FACTUAL BACKGROUND

A.     Lone Star Dry Goods is a distinctive retail concept that sells a unique collection
       of products and services.

       9.       Lone Star Dry Goods Co. is a retail company founded by Ted and Allicyn

Evans that sells men’s lifestyle products and services, including grooming, apparel,

accessories, home items, kitchen/bar, outdoor, hunting, and fishing products. Lone Star

Dry Goods opened its doors April 7, 2016 in Abilene, Texas as the Lone Star Dry Goods

Division of Lone Star Canvas & Sign Works, Inc. As the company grew, Ted and Allicyn

created Lone Star Dry Goods Co. in June 2017.




                                               -3-
         Case 6:18-cv-00344-ADA Document 1 Filed 11/20/18 Page 4 of 23



       10.     Ted and Allicyn created the distinctive Lone Star Dry Goods concept from

personal market research and seeking out brands that they, as consumers, wanted to

purchase. They curated and began to sell a unique collection of men’s lifestyle goods and

services in one retail store. Besides a few national apparel brands, regular retail markets

and tradeshows do not carry the brands and goods that Lone Star sells. Lone Star focuses

on selling brands that are small independent makers who sell time-tested American-made

products, and products linked to philanthropic causes.

       11.     Ted’s and Allicyn’s distinctive concept emphasizes personal relationships

with Lone Star’s customers and a customer-service-oriented environment.

       12.     From its inception, Lone Star Dry Goods has used social media—Instagram,

Facebook, Twitter and Tumblr—to advertise its unique concept. Through hard work and

persistence, Lone Star Dry Goods has developed a significant social media presence and

list of followers.

       13.     Lone Star also operates a website:        www.lonestardrygoods.com.    This

website currently sells Lone Star Dry Goods-branded items, apparel, custom hats, stickers,

and patches.

       14.     Over the last two years, Lone Star has sold products nationwide and has also

made international sales. Lone Star has relied on its social media and website presence for

many of its sales.

       15.     Lone Star has a relationship with Shiner Beer authorizing co-branded

apparel. Shiner provides marketing and display materials to Lone Star. In turn, Lone Star




                                            -4-
         Case 6:18-cv-00344-ADA Document 1 Filed 11/20/18 Page 5 of 23



has given away Shiner to all shoppers, on all days of the week, since Lone Star’s opening

day. Lone Star also has a weekly event it advertises called Shiner Saturdays.

       16.    The Lone Star Dry Goods Abilene location contains a barbershop called the

Kings Barbers. This four-person barbershop harkens back to the old days, offering hot

shaves and haircuts. It also serves craft coffee and craft beer. While the barbershop leases

its space, it has a contractual agreement with Lone Star to remain cohesive with Lone Star,

both in style and in concept. All grooming products are sold directly through Lone Star

Dry Goods.

       17.    Lone Star carries many brands, including Field Notes (carried for almost 2

years), BBQ Wife drink mixes (carried for over a year), Fulton & Roark (carried for over

a year), Theory 11 (carried since opening day), Daneson (carried since opening day),

Bourbon Barrel Foods/Woodford Reserve Products (carried since opening day), Olivina,

Bravado Spice, Smoke Wagon Beard Products (Lone Star was their first retail account),

Hard Core Carnivore, and Halo de Santo.

       18.    Numerous articles and local Abilene television shows have provided

favorable coverage of the Lone Star concept. In turn, Lone Star has circulated the articles

and shows through its website and social media channels.

B.     Brazos River Dry Goods copied the concept, the brands, and half the name of
       Lone Star Dry Goods.

       19.    On October 22, 2018, Defendant Coleburn Todd Davis formed Brazos River

Dry Goods Company, LLC. After following Lone Star Dry Goods on Facebook for an as-

yet-unknown period of time, Coleburn Davis and Brazos River Dry Goods began blatantly



                                            -5-
         Case 6:18-cv-00344-ADA Document 1 Filed 11/20/18 Page 6 of 23



copying the Lone Star concept, brands, and name. The following social media posts

demonstrate the overt, intentional nature of Defendants’ actions:

             Lone Star’s Posts                      Brazos River’s Copycat Posts




                                           -6-
Case 6:18-cv-00344-ADA Document 1 Filed 11/20/18 Page 7 of 23



   Lone Star’s Posts                Brazos River’s Copycat Posts




                             -7-
Case 6:18-cv-00344-ADA Document 1 Filed 11/20/18 Page 8 of 23



   Lone Star’s Posts                Brazos River’s Copycat Posts




                             -8-
        Case 6:18-cv-00344-ADA Document 1 Filed 11/20/18 Page 9 of 23



             Lone Star’s Posts                     Brazos River’s Copycat Posts




      20.    Brazos River Dry Goods’ Instagram and Facebook posts directly, and

intentionally, copy Lone Star Dry Goods’ concept and brands.

      21.    Lone Star Dry Goods has certain statutory and common law rights to the

“Lone Star Dry Goods” mark, and has a pending application for federal registration of its

name, “Lone Star Dry Goods”. Despite the foregoing, Brazos River Dry Goods uses the

term on its social media platforms and in its corporate name (Brazos River Dry Goods

Company, LLC).

      22.    To enforce its trade dress and registered trademarks, prevent Brazos River

Dry Goods from copying Lone Star Dry Goods’ concepts, and bar Brazos River from



                                           -9-
        Case 6:18-cv-00344-ADA Document 1 Filed 11/20/18 Page 10 of 23



unfairly benefitting from Lone Star’s two-and-a-half years of planning, hard work, and

significant expense, Lone Star is forced to file this lawsuit.

                                  CAUSES OF ACTION

A.     Federal Trademark Infringement under 15 U.S.C. § 1114(1)

       23.    The actions of Defendants described in this complaint constitute

infringement of Lone Star Dry Goods’ registered marks in violation of 15 U.S.C.

§ 1114(1).

       24.    Defendants’ trademark infringement in violation of 15 U.S.C. § 1114(1) has

caused substantial injury to Lone Star Dry Goods and is continuing to cause substantial

injury. Lone Star Dry Goods has no adequate remedy at law for these injuries. Unless

Defendants are restrained by this Court from continuing its trademark infringement in

violation of 15 U.S.C. § 1114(1), these injuries will continue to accrue. Pursuant to 15

U.S.C. § 1116, Lone Star Dry Goods is entitled to preliminary and permanent injunctive

relief against Defendants’ trademark infringement.

       25.    Lone Star Dry Goods is entitled, under 15 U.S.C. § 1117, to recover

Defendants’ profits realized as a result of Defendants’ trademark infringement.

Defendants’ profits are in an amount not yet ascertained but to be proven at trial.

       26.    Lone Star Dry Goods is also entitled, under 15 U.S.C. § 1117, to recover its

damages incurred as a result of Defendants’ trademark infringement. Lone Star Dry

Goods’ damages are in an amount not yet ascertained but to be proven at trial.

       27.    Lone Star Dry Goods is informed and believes, and based thereon alleges,

that Defendants’ trademark infringement as alleged herein was and is intentionally


                                             -10-
         Case 6:18-cv-00344-ADA Document 1 Filed 11/20/18 Page 11 of 23



fraudulent, malicious, willful, and wanton. Lone Star Dry Goods is therefore entitled,

pursuant to 15 U.S.C. § 1117, to recover threefold Defendants’ profits realized by reason

of its trademark infringement. Lone Star Dry Goods is further entitled under 15 U.S.C.

§ 1117 to recover the attorneys’ fees incurred by it in this action.

B.     Federal Trade Dress Infringement under 15 U.S.C. § 1125(a)

       28.      The Lone Star Dry Goods trade dress is unique and distinctive as to the

source of the Lone Star Dry Goods men’s lifestyle goods and services, and has acquired

secondary meaning because consumers associate Lone Star Dry Goods as the source of

goods and services provided under the Lone Star Dry Goods trade dress. The Lone Star

Dry Goods trade dress is entitled to protection under both federal and common law.

       29.      Defendants’ use in commerce of the Lone Star Dry Goods trade dress to

advertise, market, promote, distribute, offer for sale, and/or sell Defendants’ products and

services (including, but not limited to, the infringing products and services) without Lone

Star Dry Goods’ consent, is likely to cause confusion, cause mistake, and/or deceive

consumers into mistakenly believing that Defendants are Lone Star Dry Goods, or are

licensees, authorized distributors, or affiliates of Lone Star Dry Goods, or that Defendants,

their activities, and/or their infringing products and services are authorized, endorsed,

sponsored, or approved by Lone Star Dry Goods, or vice versa.

       30.      Defendants have made, and will continue to make, substantial profits and

gain from their unauthorized use of the Lone Star Dry Goods trade dress to which they are

not entitled.




                                             -11-
        Case 6:18-cv-00344-ADA Document 1 Filed 11/20/18 Page 12 of 23



       31.      The acts of Defendants alleged above were intentional, willful, with bad

faith, and with the intention of deceiving and misleading the public and causing harm to

Lone Star Dry Goods, and made with the full knowledge of Lone Star Dry Goods’ trade

dress rights.

       32.      Defendants’ acts and conduct complained of herein constitute federal trade

dress infringement in violation of 15 U.S.C. § 1125(a).

C.     Federal Unfair Competition and False Designation of Origin under 15 U.S.C.
       § 1125(a)

       33.      Lone Star Dry Goods owns and enjoys federal and common law trademark

and trade dress rights in the Lone Star Dry Goods’ family of trademarks, including Lone

Star Dry Goods, which rights are superior to any rights of Defendants.

       34.      Defendants’ use of the Brazos River Dry Goods designation constitutes a

false designation of origin, passing off, misappropriation, palming off, and/or misleading

description or representation of fact which is likely to cause mistake, confusion, and/or

deception as to origin, sponsorship, authorization, creation, or approval of Defendants’

goods and services, in violation of 15 U.S.C. § 1125(a).

       35.      Defendants’ unfair competition and false designation of origin in violation

of 15 U.S.C. § 1125(a) has caused substantial injury to Lone Star Dry Goods and is

continuing to cause substantial injury. Lone Star Dry Goods has no adequate remedy at

law for these injuries. Unless Defendants are restrained by this Court from continuing its

unfair competition and false designation of origin in violation of 15 U.S.C. § 1125(a), these

injuries will continue to accrue. Pursuant to 15 U.S.C. § 1116, Lone Star Dry Goods is



                                            -12-
         Case 6:18-cv-00344-ADA Document 1 Filed 11/20/18 Page 13 of 23



entitled to preliminary and permanent injunctive relief against Defendants’ unfair

competition and false designation of origin.

        36.     Lone Star Dry Goods is entitled, under 15 U.S.C. § 1117, to recover

Defendants’ profits realized as a result of Defendants’ unfair competition and false

designation of origin. Lone Star Dry Goods’ damages are in an amount not yet ascertained

but to be proven at trial.

        37.     Lone Star Dry Goods is also entitled, under 15 U.S.C. § 1117, to recover its

damages incurred as a result of Defendants’ unfair competition and false designation of

origin. Lone Star Dry Goods’ damages are in an amount not yet ascertained but to be

proven at trial.

        38.     Lone Star Dry Goods is informed and believes, and based thereon alleges,

that Defendants’ unfair competition and false designation of origin as alleged herein was

and is intentionally fraudulent, malicious, willful, and wanton. Lone Star Dry Goods is

therefore entitled, pursuant to 15 U.S.C. § 1117, to recover threefold Defendants’ profits

realized by reason of its unfair competition and false designation of origin. Lone Star Dry

Goods is further entitled under 15 U.S.C. § 1117 to recover the attorneys’ fees incurred by

it in this action.

D.      Federal Trade Dress Dilution under 15 U.S.C. § 1125(c)

        39.     Through Lone Star Dry Goods’ long-standing and extensive use and the

subsequent consumer recognition, the Lone Star Dry Goods trade dress is famous and has

acquired secondary meaning, uniqueness, and distinctiveness.




                                             -13-
        Case 6:18-cv-00344-ADA Document 1 Filed 11/20/18 Page 14 of 23



       40.    Defendants’ use of Lone Star Dry Goods’ trade dress, and the adoption and

use of the name “Brazos River Dry Goods,” began after Lone Star Dry Goods’ trade dress

became distinctive and famous.

       41.    Defendants’ use of Lone Star Dry Goods’ trade dress, and the adoption and

use of the name “Brazos River Dry Goods,” is without authorization from Lone Star Dry

Goods, and has caused and is likely to cause dilution by blurring and weakening the Lone

Star Dry Goods trade dress.

       42.    The acts of Defendants alleged above were intentional, willful, with bad

faith, and with the intention of deceiving and misleading the public and causing harm to

Lone Star Dry Goods.

       43.    Defendants’ acts constitute trade dress dilution in violation of Section 43(c)

of the Lanham Act, 15 U.S.C. § 1125(c).

       44.    Unless enjoined by this Court, the acts of Defendants complained of herein

will cause Lone Star Dry Goods to suffer irreparable harm for which there is no adequate

remedy at law.

       45.    As a direct and proximate result of Defendants’ actions, Lone Star Dry Goods

has suffered and will continue to suffer damages in an amount that is not presently

ascertainable, but will be established at trial, and, at minimum, exceeds $75,000, exclusive

of interest and costs.

E.     Texas Trade Dress Dilution under Tex. Bus. & Comm. Code § 16.103

       46.    Through Lone Star Dry Goods’ long-standing and extensive use and the

subsequent consumer recognition, the Lone Star Dry Goods trademark and trade dress is


                                           -14-
        Case 6:18-cv-00344-ADA Document 1 Filed 11/20/18 Page 15 of 23



famous (as defined in Tex. Bus. & Comm. Code § 16.103) and has acquired secondary

meaning, uniqueness, and distinctiveness.

       47.    Defendants’ use of Lone Star Dry Goods’ trade dress, and the adoption and

use of the name “Brazos River Dry Goods,” began after Lone Star Dry Goods’ trade dress

became distinctive and famous

       48.    Defendants’ use of Lone Star Dry Goods’ trade dress, and the adoption and

use of the name “Brazos River Dry Goods,” has caused and is likely to cause dilution by

blurring and weakening the Lone Star Dry Goods trademark and trade dress.

       49.    The acts of Defendants alleged above were intentional, willful, with bad

faith, and with the intention of deceiving and misleading the public and causing harm to

Lone Star Dry Goods.

       50.    Defendants’ acts constitute trade dress dilution in violation of the Texas Anti-

Dilution Statute, Tex. Bus. & Comm. Code § 16.103.

       51.    As a direct and proximate result of Defendants’ actions, Lone Star Dry Goods

has suffered and will continue to suffer damages, including damage to its goodwill and

reputation.

F.     Texas Common Law Trademark Infringement

       52.    Lone Star Dry Goods has a valid, legally protectable interest in the trademark

Lone Star Dry Goods.

       53.    Defendants used Lone Star Dry Goods’ trademark in commerce to identify

its own services.




                                            -15-
        Case 6:18-cv-00344-ADA Document 1 Filed 11/20/18 Page 16 of 23



       54.    Defendants did not have Lone Star Dry Goods’ consent, permission or

license to use its Lone Star Dry Goods trademark.

       55.    Defendants used the Lone Star Dry Goods trademark with the intent to

confuse consumers regarding the origins of Defendants’ goods and services.

       56.    Defendants’ use of the Lone Star Dry Goods trademark has caused consumer

confusion, and will continue to cause consumer confusion, regarding the origins of

Defendants’ products and services and has diminished Lone Star Dry Goods’ goodwill and

ability to control what is sold under its trademarks.

       57.    Defendants’ conduct constitutes trademark infringement in violation of

Texas common law.

       58.    Defendants’ acts have caused, and will continue to cause, Lone Star Dry

Goods to suffer damages.

G.     Texas Common Law Trade Dress Infringement

       59.    The Lone Star Dry Goods trade dress is unique and distinctive as to the

source of the Lone Star Dry Goods men’s lifestyle goods and services, and has acquired

secondary meaning across the United States, and particularly in the State of Texas, because

consumers associate Lone Star Dry Goods as the source of goods and services provided

under the Lone Star Dry Goods trade dress.

       60.    Lone Star Dry Goods’ use of the Lone Star Dry Goods trade dress predates

any alleged use by Defendants in the United States or in the State of Texas.

       61.    Defendants’ use in commerce of the Lone Star Dry Goods trade dress to

advertise, market, promote, distribute, offer for sale, and/or sell Defendants’ infringing


                                            -16-
          Case 6:18-cv-00344-ADA Document 1 Filed 11/20/18 Page 17 of 23



products and services without Lone Star Dry Goods’ consent is likely to cause confusion,

cause mistake, and/or deceive consumers into mistakenly believing that Defendants are

Lone Star Dry Goods, or are licensees, authorized distributors, or affiliates of Lone Star

Dry Goods, or that Defendants, their activities, and/or their infringing products and services

are authorized, endorsed, sponsored, or approved by Lone Star Dry Goods, or vice versa.

         62.    Defendants used, and presently use, the Lone Star Dry Goods trade dress in

the State of Texas, without Lone Star Dry Goods’ authorization in furtherance of its willful,

deliberate, and bad faith scheme to trade upon the extensive consumer goodwill and

recognition Lone Star Dry Goods has established in the Lone Star Dry Goods trade dress.

         63.    Defendants have made, and will continue to make, substantial profits and

gain from their unauthorized use of the Lone Star Dry Goods trade dress to which they are

not entitled.

         64.    The acts of Defendants alleged above were intentional, willful, with bad

faith, and with the intention of deceiving and misleading the public and causing harm to

Lone Star Dry Goods.

         65.    Upon information and belief, Defendants’ acts and conduct complained of

herein constitute trade dress infringement in violation of the common law of the State of

Texas.

         66.    Unless enjoined by this Court, the acts of Defendants complained of herein

will cause Lone Star Dry Goods to suffer irreparable harm for which there is no adequate

remedy at law.




                                            -17-
        Case 6:18-cv-00344-ADA Document 1 Filed 11/20/18 Page 18 of 23



       67.    As a direct and proximate result of Defendants’ actions, Lone Star Dry Goods

has suffered and will continue to suffer damages, including damage to its goodwill and

reputation.

H.     Texas Common Law Misappropriation

       68.    The Lone Star Dry Goods trade dress is unique and distinctive as to the

source of Lone Star Dry Goods products and services, and has acquired secondary meaning

across the United States, and particularly in the State of Texas, because consumers

associate Lone Star Dry Goods as the source of goods provided under the Lone Star Dry

Goods trade dress.

       69.    Lone Star Dry Goods created the Lone Star Dry Goods trade dress through

extensive time, labor, effort, skill, and money.

       70.    Lone Star Dry Goods’ use of the Lone Star Dry Goods trade dress predates

any alleged use by Defendants in the United States or in the State of Texas.

       71.    Defendants have wrongfully used the Lone Star Dry Goods trade dress in

competition with Lone Star Dry Goods and gained an unfair advantage, because

Defendants were not burdened with the expenses incurred by Lone Star Dry Goods.

       72.    Defendants have commercially damaged Lone Star Dry Goods, at least by

causing consumer confusion as to origin and/or sponsorship/affiliation of the infringing

products, by creating the false and misleading impression that the infringing products and

services are manufactured by, authorized by, or otherwise associated with Lone Star Dry

Goods, and by taking away sales that Lone Star Dry Goods would have made.




                                            -18-
        Case 6:18-cv-00344-ADA Document 1 Filed 11/20/18 Page 19 of 23



       73.      Defendants’ misappropriation of the Lone Star Dry Goods trade dress has

been intentional, willful, and malicious.

       74.      Defendants’   acts   and    conduct   complained    of   herein   constitute

misappropriation in violation of the common law of the State of Texas.

       75.      Unless enjoined by this Court, the acts of Defendants complained of herein

will cause Lone Star Dry Goods to suffer irreparable harm for which there is no adequate

remedy at law.

       76.      As a direct and proximate result of Defendants’ actions, Lone Star Dry Goods

has suffered and will continue to suffer damages, including damage to its goodwill and

reputation.

I.     Texas Common Law Unjust Enrichment

       77.      Through Defendants’ use of the infringing mark, they have used the

significant goodwill and consumer recognition inherent in the Lone Star Dry Goods as a

stepping stone to launch their own men’s lifestyle products and services business.

       78.      Through Defendants’ use of the infringing mark, Defendants’ marketing

efforts have benefitted and they have profited financially, and are likely to continue

benefiting and profiting, by confusing customers about the origins of Defendants’ products

and services.

       79.      As a direct and proximate result of Defendants’ actions, Lone Star Dry Goods

has suffered and will continue to suffer damages, including damage to its goodwill and

reputation.




                                             -19-
          Case 6:18-cv-00344-ADA Document 1 Filed 11/20/18 Page 20 of 23



J.       Texas Common Law False Designation of Origin

         80.   Through Defendants’ use of the infringing mark in interstate commerce in

connection with Defendants’ men’s lifestyle products and services, Defendants have

falsely designated those services as affiliated with Lone Star Dry Goods.

         81.   Defendants’ use of the Lone Star Dry Goods trademark has the capacity to

materially deceive potential customers, and is likely to cause confusion, or to cause

mistake, or to deceive as to the origin of Defendants’ products and services.

         82.   As a result of Defendants’ false designation of its men’s lifestyle products

and services, Lone Star Dry Goods has suffered, and will continue to suffer, damages,

including damage to its goodwill and reputation.

K.       Texas Common Law Unfair Competition

         83.   Defendants’ acts constitute unfair competition under the common law of

Texas.

         84.   Lone Star Dry Goods has built up valuable goodwill in the “Lone Star Dry

Goods” trade name, and the distinctive appearance and collection of goods and services,

thereby giving the Lone Star Dry Goods name a secondary meaning.

         85.   For the harm and damage that has occurred and will occur as the result of

Defendants’ unfair competition, Lone Star Dry Goods has no adequate remedy at law

because its distinctive appearance and collection of goods and services are unique, and a

suit for damages cannot replace use and ownership of those distinctive appearance and

collection of goods and services.




                                            -20-
        Case 6:18-cv-00344-ADA Document 1 Filed 11/20/18 Page 21 of 23



       86.    Defendants’ acts of unfair competition have been malicious and calculated

to injure Lone Star Dry Goods.

       87.    The willful, wanton, and malicious nature of Defendants’ conduct entitles

Lone Star Dry Goods to an award of its reasonable attorneys’ fees and punitive damages

against Defendants.

       88.    Defendants’ acts of unfair competition, including without limitation

misappropriating Lone Star Dry Goods’ distinctive appearance and collection of goods and

services, are irreparably injuring Lone Star Dry Goods’ goodwill and eroding Lone Star

Dry Goods’ share of the men’s lifestyle products and services market, and unless enjoined

by this Court, will continue to do so.

       89.    Under the common law of the State of Texas, Lone Star Dry Goods is entitled

to preliminary and permanent injunctive relief to prevent Defendants’ continuing acts of

unfair competition.

                                     JURY DEMAND

       Lone Star Dry Goods demands a trial by jury on all issues so triable.

                                         PRAYER

       For the foregoing reasons, Lone Star Dry Goods asks for judgment against

Defendants in the following forms:

       a.     Permanent injunction under 15 U.S.C. §§ 1116 and 1125(a) and (c)(1), and

Tex. Bus. & Comm. Code § 16.103(c), barring Defendants, and their officers, agents,

employees, and all persons acting on Defendants’ behalf from: (i) using “Brazos River Dry

Goods,” or any other similar variation or phonetic equivalent, in connection with men’s


                                           -21-
        Case 6:18-cv-00344-ADA Document 1 Filed 11/20/18 Page 22 of 23



lifestyle products and services; (ii) advertising or marketing “Brazos River Dry Goods,” or

any other similar variation or phonetic equivalent, in signage, letterhead, business cards,

marketing materials, websites or social media; and (iii) publicly representing, or otherwise

stating or implying, that Defendants’ goods and services are in any way affiliated with

Lone Star Dry Goods;

       b.     An injunction ordering Defendant, pursuant to 15 U.S.C. §§ 1118 and

1125(c)(5), to deliver for destruction all advertising materials or any other items bearing

“Lone Star Dry Goods” or its equivalent;

       c.     An Order directing Defendants, pursuant to 15 U.S.C. § 1116(a), to file with

the Court and serve on Lone Star Dry Goods’ counsel within 30 days after service of the

injunction, a written report, sworn under oath, setting forth in detail the manner and form

in which Defendants have complied with the injunction;

       d.     An award of Lone Star Dry Goods’ profits, damages, and costs under 15

U.S.C. §§ 1117(a) and 1125(c)(5) and Tex. Bus. & Comm. Code § 16.103(c);

       e.     Equitable relief including unjust enrichment, constructive trust, and

disgorgement of profits;

       f.     An Order awarding Lone Star Dry Goods treble damages resulting from

Defendants’ willful and intentional conduct pursuant to 15 U.S.C. § 1117 and as allowed

under Texas law;

       g.     An Order awarding Lone Star Dry Goods punitive and exemplary damages

as permitted by Texas law;




                                           -22-
           Case 6:18-cv-00344-ADA Document 1 Filed 11/20/18 Page 23 of 23



      h.       An award to Lone Star Dry Goods of its reasonable attorneys’ fees and the

costs of this action, under 15 U.S.C. §§ 1125(c)(5) and 1117(a) and Tex. Bus. & Comm.

Code § 16.103(c); and

      i.       All other relief the Court deems appropriate at law and in equity.



                                         Respectfully submitted,


                                         By: /s/ Ben Zinnecker
                                             Chris Blackerby
                                             Texas Bar No. 00787091
                                             Ben Zinnecker
                                             Texas Bar No. 24066504
                                         GERMER BEAMAN & BROWN PLLC
                                         301 Congress Ave., Suite 1700
                                         Austin, Texas 78701
                                         (512) 472-0288 (Main)
                                         (512) 472-0721 (Fax)
                                         cblackerby@germer-austin.com
                                         bzinnecker@germer-austin.com

                                         – and –

                                              S. Scott Pershern
                                              scott@mppfirm.com
                                              Texas Bar No. 24060412
                                              To Be Admitted Pro Hac Vice
                                         MILLER PATTI PERSHERN PLLC
                                         15601 Dallas Parkway, Suite 900
                                         Addison, Texas 75001
                                         Tel.: (214) 935-4930
                                         Fax: (214) 935-4946

                                         Attorneys for Plaintiff Lone Star Dry Goods Co.




                                            -23-
